                                                                                   Fl LED
                                                                             VANESSA L. ARMSTRONG, CLERK
                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY                         OCT 1 2 2018
                                     LOUISVILLE DIVISION
                                                                               U.S. DISTRICT COURT
 UNITED STA TES OF AMERICA ,                   )                              WEST'N. DIST. KENTUCKY
                                               )
       Plaintiff,                              )            No. 3: 16-CR-0 11-CHB
                                               )
 V.                                            )
                                               )           JURY INSTRUCTIONS
 DENNIS AMMONS ,                               )
                                               )
       Defendant.                              )

                                         *** *** *** ***

        Members of the jury, now it is time for me to instruct you about the law that you must

follow in deciding this case.

       I will start by explaining your duties and the general rules that apply in every criminal case.

       Then I will exp lain the elements, or parts, of the crime that the defendant is accused of

committing.

       Then I will explain some rules that you must use in evaluating particular testimony and

evidence.

       And last, I wi ll explain the rules that you must follow during your deliberations in the jury

room , and the possible verdicts that you may return .

       Please listen very carefully to everything I say.
                                     INSTRUCTION NO. 1

       You have two main duties as jurors.

       The first one is to decide what the facts are from the evidence that you saw and heard here

in court. Deciding what the facts are is your job, not mine, and nothing that I have said or done

during this trial was meant to influence your decision about the facts in any way.

       Your second duty is to take the law that I give you, apply it to the facts, and decide if the

government has proved the defendant gui lty beyond a reasonable doubt. It is my job to instruct

you about the law, and you are bound by the oath that you took at the beginning of the trial to

follow the instructions that I give you, even if you personally disagree with them. This includes

the instructions that I gave you before and during the trial , and these instructions.      All the

instructions are important, and you shou ld consider them together as a whole.

       The lawyers have talked about the law during their arguments. But if what they said is

different from what I say, you must follow what I say. What J say about the law controls.

       Perform these duties fairly. Do not let any bias, sympathy or prejudice that you may feel

toward one side or the other influence your decision in any way.




                                                2
                                       INSTRUCTION NO. 2

        As you know, the defendant has pleaded not guilty to the crimes charged in the Superseding

Indictment. The Indictment is not any ev idence at all of guilt. It is just the formal way that the

government tells the defendant what crime he is accused of comm itting. It does not even raise any

suspicion of guilt.

        Instead, the defendant starts the trial with a c lean s late, with no evidence at all against him,

and the law presumes that he is innocent. This presumption of innocence stays with him unless

the government presents evidence here in court that overcomes the presumption, and convinces

you beyond a reasonable doubt that he is gui lty.

       This means that the defendant has no obligation to present any evidence at all, or to prove

to you in any way that he is innocent. It is up to the government to prove that he is guilty, and this

burden stays on the government from start to finish. You must find the defendant not guilty unless

the government convinces you beyond a reasonable doubt that he is guilty.

       To find the defendant gui lty as to a particular charge, the government must prove every

element of that charge beyond a reasonable doubt. Proof beyond a reasonable doubt does not mean

proof beyond all possible doubt. Possible doubts or doubts based purely on speculation are not

reasonable doubts. A reasonable doubt is a doubt based on reason and common sense. It may

arise from the ev idence, the lack of evidence, or the nature of the evidence.

       Proof beyond a reasonable doubt means proof which is so convincing that you would not

hesitate to rely and act on it in making the most important decisions in your own lives. If you are

convinced that the government has proved the defendant gui lty beyond a reasonable doubt as to a

particular charge, say so by returning a guilty verdict as to that charge. If you are not convinced,

say so by returning a not guilty verdict.

                                                    3
                                     INSTRUCTION NO. 3

       You must make your decision based only on the evidence that you saw and heard here in

court. Do not let rumors, suspicions, or anything e lse that you may have seen or heard outside of

court influence your decision in any way.

       The evidence in this case includes on ly what the witnesses sa id while they were testifying

under oath; the exhibits that I allowed into evidence; and the stipu lation that the lawyers agreed

to.

       Nothing else is evidence. The lawyers' statements and arguments are not evidence. Their

questions and objections are not evidence. My lega l rulings are not ev idence. And my comments

and questions are not evidence.

       During the trial I did not let you hear the answers to some of the questions that the lawyers

asked. I also ruled that you could not see some of the exhibits that the lawyers wanted you to see.

And sometimes I ordered you to disregard things that you saw or heard, or I struck things from the

record . You must completely ignore all of these things. Do not even think about them. Do not

speculate about what a witness might have said or what an exh ibit might have shown. These things

are not evidence, and you are bound by your oath not to let them influence your decision in any

way.

       Make your decision based only on the evidence, as I have defined it here, and nothing e lse.




                                                4
                                     INSTRUCTION NO. 4

       You should use your common sense in weighing the evidence. Consider it in light of yo ur

everyday experience with people and events, and give it whatever weight you believe it deserves.

If yo ur experience tells you that certain evidence reasonably leads to a conclusion, you are free to

reach that conclusion.




                                                 5
                                         INSTRUCTION NO. 5

           Now, some of you may have heard the terms "direct evidence" and "circumstantial

evidence."

           Direct evidence is simply evidence like the testimony of an eyewitness which, if you

believe it, directly proves a fact.    If a witness testified that he saw it raining outside, and you

believed him, that wou ld be direct evidence that it was raining.

           Circumstantia l evidence is simply a chain of circumstances that indirectly proves a fact. If

someone walked into the courtroom wearing a raincoat covered with drops of water and carrying

a wet umbrella, that would be circumstantial evidence from which you could conclude that it was

raining.

           It is your job to decide how much weight to give the direct and circumstantial evidence.

The law makes no distinction between the weight that you should give to either one, or say that

one is any better evidence than the other. You should cons ider all the ev idence, both direct and

circumstantial, and give it whatever weight you believe it deserves.




                                                    6
                                      INSTRUCTION NO. 6

        Another part of your job as jurors is to decide how credible or believable each witness was .

This is your job, not mine. It is up to you to decide if a witness's testimony was believable, and

how much weight you think it deserves . You are free to believe everything that a witness said , or

only part of it, or none of it at all. But you shou ld act reasonably and carefu ll y in making these

decisions.

        Let me suggest some things for you to consider in eva luating each w itness's testimony.

        Ask yourself if the witness was able to clearly see or hear the events . Sometimes even an

honest witness may not have been ab le to see or hear what was happening, and may make a

mistake.

        Ask yourse lf how good the witness's memory seemed to be. Did the witness seem able to

accurately remember what happened?

        Ask yourself if there was anything e lse that may have interfered with the witness's ability

to perceive or remember the events.

       Ask yourse lf how the witness acted whi le testifying. Did the witness appear honest? Or

did the witness appear to be lying?

       Ask yourself if the witness had any relationship to the government or the defendant, or

anything to gain or lose from the case, that might influence the witness's testimony. Ask yourself

if the witness had any bias, or prejudice, or reason for testifying that might cause the witness to lie

or to slant the testimony in favor of one side or the other.

       Ask yourse lf if the witness testified inconsistently while on the witness stand, or if the

witness said or did someth ing (or failed to say or do something) at any other time that is

inconsistent with what the w itness said while testifying.     If you believe that the witness was

                                                  7
inconsistent, ask yourself if this makes the witness's testimony less believable. Sometimes it may;

other times it may not. Consider whether the inconsistency was about something important, or

about some unimportant detail. Ask yourself if it seemed like an innocent mistake, or if it seemed

deliberate.

        And ask yourself how believable the witness's testimony was       in   li ght of all the other

evidence. Was the witness's testimony supported or contradicted by other evidence that you found

believable?   If you believe that a witness's testimony was contradicted by other evidence,

remember that people sometimes forget things, and that even two honest people who witness the

same event may not describe it exactly the same way.

       These are only some of the things that you may consider in deciding how believable each

witness was. You may also consider other things that you think shed some light on the witness's

believability. Use your common sense and your everyday experience in dealing with other people.

And then decide what testimony you believe, and how much weight you think it deserves.




                                                8
                                       INSTRUCTION NO. 7

       One more point about the witnesses. Sometimes jurors wonder if the number of witnesses

that testified makes any difference.

       Do not make any decisions based on the number of witnesses. What is more important is

how believable the witnesses were, and how mu ch weight you think their testimony deserves .

Concentrate on that, not the numbers.




                                              9
                                        INSTRUCTION NO. 8

        There is one more general subject that I want to talk to you about before I begin explaining

the elements of the crimes charged.

        The lawyers for both sides objected to some of the things that were said or done during the

trial. Do not hold that against either side. The lawyers have a duty to object whenever they think

that something is not permitted by the rules of evidence. Those rules are designed to make sure

that both sides receive a fair trial.

        And do not interpret my rulings on their objections as any indication of how I think the

case should be decided. My rulings were based on the rules of evidence, not on how I feel about

the case. Remember that your decision must be based only on the evidence that you saw and heard

here in court.




                                                10
                                      INSTRUCTION NO. 9

       That concludes the part of my instructions explaining your duties and the general rules that

apply in every criminal case. In a moment, I will explain the elements of each crime that the

defendant is accused of committing.

       But before I do that, I want to emphasize that the defendant is only on trial for the particular

crimes charged in the indictment. Your job is limited to deciding whether the government has

proved each crime charged.

       Also keep in mind that whether anyone else should be prosecuted and convicted for any of

these crimes is not a proper matter for you to consider. The possible guilt of others is no defense

to a criminal charge. Your job is to decide if the government has proved this defendant guilty as

to each count.




                                                 11
                                     INSTRUCTION NO. 10

       The defendant has been charged with several crimes. The number of charges is no evidence

of guilt, and this should not influence your decision in any way. It is your duty to separately

consider the evidence that relates to each charge, and to return a separate verdict for each charge.

For each charge, you must decide whether the government has presented proof beyond a

reasonable doubt that the defendant is guilty of that particular charge.

       Your decision on one charge, whether it is guilty or not guilty, should not influence your

decision on any of the other charges.




                                                 12
                                      INSTRUCTION NO. 11

        Count One of the Superseding Indictment charges the defendant with using a minor to

engage in sexually explicit conduct to produce a visual depiction. For you to find the defendant

guilty of this crime, you must find that the government has proved each and every one of the

following elements beyond a reasonable doubt:


    (A) First: That the defendant used, persuaded, induced, enticed, or coerced a minor to engage
        in sexually exp Iicit conduct for the purpose of producing a visual depiction of that conduct;
        and
    (B) Second: That the visual depiction was produced using materials that were mailed , shipped,
        or transported in interstate or foreign commerce by any means.

    Now I will give you more detailed instructions on some of these terms.

    A defendant " uses" a minor if he photographs the minor engaging in sexually explicit conduct.

   The term " minor" means any person under the age of 18 years. It is not necessary that the

government prove that the defendant knew the person depicted was a minor.

   The term "for the purpose of' means that the defendant acted with the intent to create visual

depictions of sexually explicit conduct, and that the defendant knew the character and content of

the visual depictions.

   The term "sexually explicit conduct" means actual or simulated:

       (i)     sexual intercourse, including genital-genital, oral -genital, anal-genital , or oral-anal,
               whether between persons of the same or opposite sex;
       (ii)    bestiality;
       (iii)   masturbation ;
       (iv)    sadistic or masochistic abuse;
       (v)     lascivious exhibition of the genitals or pubic area of a person. In deciding whether
               an exhibition is lascivious, you may consider these six factors:
                   (I) whether the focal point of the visual depiction is on the child's genitalia or
                   pubic area;
                   (2) whether the setting of the visua l depiction is sexuall y suggestive, i.e. , in a
                   place or pose generally associated with sexual activity;
                   (3) whether the child is depicted in an unnatural pose, or in inappropriate attire,
                   considering the age of the chi ld ;
                                                  13
                   (4) whether the child is fully or partially clothed, or nude;
                   (5) whether the visual depiction suggests sexual coyness or a willingness to
                   engage in sexual activity; and
                   (6) whether the visual depiction is intended or designed to elicit a sexual
                   response in the viewer. This list is not exhaustive, and an image need not satisfy
                   any single factor to be deemed lascivious. Instead, you must determine whether
                   the visual depiction is lascivious based on its overall content. It is for you to
                   decide the weight or lack of weight to be given any of these factors.

       The term "producing" means making, creating, producing, directing, manufacturing,

issuing, publishing, or advertising.

       The term "visual depiction" includes data stored electronic means which is capable of

conversion into a visual image.

       The term " in interstate commerce" means the production materials crossed a state line.

       The term "means or facility of interstate commerce" includes the internet or the telephone.

       If you are convinced that the government has proved all of these elements, say so by

returning a guilty verdict on this charge. If you have a reasonable doubt about any one of these

elements, then you must find the defendant not guilty of this charge.




                                                14
                                     INSTRUCTION NO. 12
        Count Two of the Superseding Indictment charges the defendant with accessing, with the

intent to view, material that contained child pornography. For you to find the defendant guilty of

this crime, you must find that the government has proved each and every one of the following

elements beyond a reasonable doubt:

        (A) First: That the defendant knowingly accessed with intent to view an y material that

contained an image of child pornography;

       (B) Second : That the defendant knew that the material contained child pornography; and

       (C) Third: The image of chi ld pornography was shipped or transported using any means or

facility of interstate or foreign commerce or in or affecting interstate or foreign commerce by any

means, including by computer.

       Now I will give you more detailed instructions on some of these terms.

       The term " child pornography" means any visual depiction, including any photograph, film ,

video, picture, computer or computer-generated image or picture whether made or produced by

electronic, mechanical or other means of sexuall y explic it conduct where the production of such

v isual depiction involved the use of a minor engaging in sexually explicit conduct.

       The term "visual depiction" includes data stored on computer disk or by electronic means

which is capable of conversion into a visual image or data which is capable of conversion into a

visua l image that has been transmitted by any means, whether or not stored in a permanent format. ·

       The term "sexually explicit conduct" means actua l or simulated masturbation ; or sadistic

or masochistic abuse; or lascivious exhibition of the genitals or pubic area of a person.

       In deciding whether an exhibition is lascivious, you may consider these six factors:

        (I) whether the focal point of the visual depiction is on the child's genitalia or pubic area;


                                                 15
         (2) whether the setting of the visual depiction is sexually suggestive, i.e ., in a place or pose
             generally associated with sexual activity;
         (3) whether the child is depicted in an unnatural pose, or in inappropriate attire,
             considering the age of the child ;
         (4) whether the child is fully or partially clothed, or nude;
         (5) whether the visual depiction suggests sexual coyness or a willingness to engage in
             sexual activity; and
         (6) whether the visual depiction is intended or designed to elicit a sexual response in the
             viewer.

        This list is not exhaustive, and an image need not satisfy any single factor to be deemed

lascivious. Instead , you must determine whether the visual depiction is lascivious based on its

overall content. It is for you to decide the weight or lack of weight to be given any of these factors .

        The term "computer" means an electronic, magnetic, optical , electrochemical , or other high

speed data processing device performing logical, arithmetic, or storage functions , and includes any

data storage facility or communications facility directly related to or operating in conjunction with

such device, but such term does not include an automated typewriter or typesetter, a portable hand

held calculator, or other similar device.

        The term " in interstate commerce" means the material that contained child pornograph y

crossed a state line.

        The term " means or facility of interstate commerce" includes the internet or the telephone.

        The phrase "affecting interstate or foreign commerce" means having at least a minimal

effect upon interstate or foreign commerce.

        If you are convinced that the government has proved all of these elements, say so by

returning a guilty verdict on this charge . If you have a reasonable doubt about any one of these

elements, then you must find the defendant not guilty of this charge.




                                                   16
                                   INSTRUCTION NO. 13

        Next, I want to say a word about the dates mentioned in the Superseding Indictment.

        The Superseding Indictment charges that Count One happened " in or about and between

December 2014 and May 2015 ." The Superseding Indictment charges that Count Two occurred

" [o]nor about October 22, 2015." The government does not have to prove that the crime happened

on that exact date. But the government must prove that the crime happened reasonably close to

that date.




                                              17
                                       INSTRUCTION NO. 14

        Next, I want to explain something about proving a defendant's state of mind.

        Ordinarily, there is no way that a defendant's state of mind can be proved directly, because

no one can read another person's mind and tell what that person is thinking.

        But a defendant's state of mind can be proved indirectly from the surrounding

circumstances. This includes things like what the defendant said, what the defendant did, how the

defendant acted, and any other facts or circumstances in evidence that show what was in the

defendant's mind.

        You may also consider the natural and probable results of any acts that the defendant

knowingly did or did not do , and whether it is reasonable to conclude that the defendant intended

those results. This, of course, is a ll for you to decide.




                                                   18
                                     INSTRUCTION NO. 15


       Although the Superseding Indictment charges that the statute was violated by acts that are

connected by the word "and," it is sufficient if the evidence establishes a violation of the statute by

any one of the acts charged. Of course, this must be proved beyond a reasonable doubt.




                                                 19
       That concludes the part of my instructions explaining the elements of a crime. Next I will

explain some rules that you must use in considering some of the testimony and evidence.




                                        INSTRUCTION NO. 16

       You have heard the defendant testify. Earlier, I talked to you about the "credibility" or the

"believability" of the witnesses. And I suggested some things for you to consider in evaluating

each witness's testimony.

       You should consider those same things in evaluating the defendant's testimony.




                                               20
                                     INSTRUCTION NO. 17

       You have heard the testimony of FBI Special Agent Amanda Rankhorn, who testified as

an opinion witness.

       You do not have to accept this individual's opinions. In deciding how much weight to give

it, you should consider the witness's qualifications and how she reached her conclusions. Also

consider the other factors discussed in these instructions for weighing the credibility of witnesses.

       Remember that you alone decide how much of a witness's testimony to believe, and how

much weight it deserves .




                                                21
                                   INSTRUCTION NO. 18

       You have heard evidence that the Defendant, Dennis Ammons, made a statement in which

the government claims he admitted certain facts.   It is for you to decide whether the defendant

made that statement, and if so, how much weight it deserves. In making these decisions, you

should consider all of the evidence about the statement, including the circumstances under which

the defendant allegedly made it.

       You may not convict the defendant solely upon his own uncorroborated statement or

admission .




                                              22
                                     INSTRUCTION NO. 19

       That concludes the part of my instructions explaining the rules for considering some of the

testimony and evidence. Now let me finish up by explaining some things about your deliberations

in the jury room , and your possible verd icts.

       The first thing that you should do in the jury room is choose someone to be your foreperson.

This person will help to guide your discussions, and will speak for you here in court.

       Once you start deliberating, do not talk to the Court Security Officers (CSOs), or to me, or

to anyone else except each other about the case. If you have any questions or messages, you must

write them down on a piece of paper, sign it, fold the piece of paper such that no writing is

outwardly visible, and then give it to the CSO . Typica ll y, any questions or messages should be

signed by and passed to the CSO through your foreperson. The CSO wi ll then give it to me, and I

will respond as soon as I can. I may have to talk to the lawyers about what you have asked , so it

may take me some time to get back to you.

       A hard copy of al l exhibits that were admitted in evidence wil l be provided to you .

       One more thing about messages. Do not ever write down or tell anyone, including me,

how you stand on your votes. That shou ld stay secret until you are finished.




                                                  23
                                          INSTRUCTION NO. 20

        Remember that you must make your decision based only on the evidence that you saw and

heard here in court.

        During your deliberations, you must not communicate with or provide any information to

anyone by any means about this case. You may not use any electronic device or media, such as a

telephone, cell phone, smart phone, iPhone, Blackberry, or computer, the Internet, any internet

service, or any text or instant messaging service, any Internet chat room, blog, or website such as

Facebook, MySpace, Linkedln, YouTube or Twitter, to communicate to anyone any information

about this case or to conduct any research about this case until I accept your verdict. In other

words, you cannot talk to anyone on the phone, correspond with anyone, or electronically

communicate with anyone about this case. You can on ly discuss the case in the jury room with

your fellow jurors during deliberations. I expect you will inform me as soon as you become aware

of another juror' s violation of these instructions.

        You may not use these e lectronic means to investigate or communicate about the case

because it is important that you decide this case based so le ly on the evidence presented in this

courtroom .   Information on the Internet or availab le through social media might be wrong,

incomplete, or inaccurate. You are on ly permitted to discuss the case with your fe llow jurors

during deliberations because they have seen and heard the same evidence you have. In our judicial

system, it is important that you are not influenced by anything or anyone outside of this courtroom.

Otherwise, your decision may be based on information known only by you and not your fellow

jurors or the parties in the case. This would unfairly and adversely impact the judicial process. A

juror who violates these restrictions jeopardizes the fairness of these proceedings, and a mistrial

could result, which would require the entire trial process to start over.

                                                   24
                                    INSTRUCTION.NO. 21

       Your verdict, whether it is guilty or not guilty, must be unanimous as to each count.

       To find the defendant gui lty of a particular count, every one of you must agree that the

government has overcome the presumption of innocence with evidence that proves his guilt

beyond a reasonable doubt.

       To find him not guilty of a particular count, every one of you must agree that the

government has failed to convince you beyond a reasonable doubt.

       Either way, gu ilty or not gui lty, your verdict must be unanimous as to each count.




                                               25
                                      INSTRUCTION NO. 22

       Now that all the evidence is in and the arguments are completed , you are free to talk about

the case in the jury room. In fact, it is your duty to talk with each other about the evidence, and to

make every reasonable effort you can to reach unanimous agreement. Talk with each other, listen

carefully and respectfully to each other's views, and keep an open mind as you listen to what your

fellow jurors have to say. Try your best to work out your differences. Do not hesitate to change

your mind if you are convinced that other jurors are right and that your original position was wrong.

       But do not ever change your mind just because other jurors see things differently, or just

to get the case over with . In the end, your vote must be exactly that - your own vote. It is important

for you to reach unanimous agreement, but on ly if you can do so honestly and in good conscience.

       You will never have to explain your verdict to anyone. No one w ill be allowed to hear

your discussions in the jury room, and no record will be made of what you say. So you should all

feel free to speak your minds.

       Listen carefu ll y to what the other jurors have to say, and then decide for yourself if the

government has proved the defendant guilty beyond a reasonable doubt.




                                                 26
                                    INSTRUCTION NO. 23

       If you decide that the government has proved the defendant guilty as to any count, then it

will be my job to decide what the appropriate punishment should be.

       Deciding what the punishment should be is my job, not yours. It would violate your oaths

as jurors to even consider the possible punishment in deciding your verdict.

       Your job is to look at the evidence and decide if the government has proved the defendant

guilty beyond a reasonable doubt.




                                               27
                                      INSTRUCTION NO. 24

         I have prepared a Verdict Form that you should use to record your verdict.

         If you decide that the government has proved any count against the defendant beyond a

reasonable doubt, say so by having your foreperson mark the appropriate place on the form . If

you decide that the government has not proved any count against him beyond a reasonable doubt,

say so by having your foreperson mark the appropriate place on the form. Your foreperson shou ld

then sign the form , put the date on it, and a lert the CSO that you have a verdict.

         After you decide your verdict as to each of the two (2) counts and record it on the Verdict

Form .




                                                 28
                                     INSTRUCTION NO. 25

        Remember that if you elected to take notes during the trial , your notes should be used only

as memory aids. You should not give your notes greater weight than your independent recollection

of the evidence. You should rely upon your own independent recollection of the evidence or lack

of evidence and you should not be unduly influenced by the notes of other jurors. Notes are not

entitled to any more weight than the memory or impression of each juror.

        Whether you took notes or not, each of you must form and express your own opinion as to

the facts of the case.




                                                29
                                    INSTRUCTION NO. 26

       Now, let me finish up by repeating something that I said to you earlier. Nothing that I have

said or done during this trial was meant to influence your decision in any way. You decide for

yourselves if the government has proved the defendant guilty beyond a reasonable doubt.




                                               30
